Spencer, J.
This is an appeal by Julius Novak, a resident and taxpayer of Douglas County, and Ben Realty Company, from an order of the State Board of Equalization and Assessment increasing the valuation of industrial and commercial property within incorporated municipalities in Douglas County 24 percent.
This appeal involves the same issue decided today in Brandeis Investment Co. v. State Board of Equalization & Assessment, post p. 750, 150 N. W. 2d 893, and is controlled by that opinion. For the reasons enunciated therein, the order of the State Board of Equalization and Assessment is reversed as to these appellants.
Reversed.